     Case: 1:20-cr-00369 Document #: 55 Filed: 05/21/21 Page 1 of 32 PageID #:319




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

 UNITED STATES OF AMERICA
                                            No. 20 CR 369
               v.
                                            Judge Martha M. Pacold
 MARTIN A. CROSSLEY

                          PRE-TRIAL MEMORANDUM

       The United States of America, by JOHN R. LAUSCH, JR., United States

Attorney for the Northern District of Illinois respectfully submits this Pre-Trial

Memorandum, in anticipation of defendant’s upcoming trial that is set to begin on

June 14, 2021.


I.     Trial Attorneys

       A.     Government’s Trial Attorneys

       Michael J. Kelly                Timothy Storino
       219 S. Dearborn St.             219 S. Dearborn St.
       Chicago, IL 60302               Chicago, IL 60302
       michael.kelly@usdoj.gov         tim.storino@usdoj.gov
       (312) 371-3822                  (312) 353-5347

       B.     Defendant’s Trial Attorneys

       Quinn Alexandra Michaelis
       73 W. Monroe
       Chicago, IL 60603
       Email: qmichaelis@yahoo.com
       Case: 1:20-cr-00369 Document #: 55 Filed: 05/21/21 Page 2 of 32 PageID #:320




II.      Case Statement

         A.     Government’s Proposed Case Statement

The government proposes the following statement of the case:

         Defendant has been charged with robbing the Glen Ellyn Bank and Trust

located in Glen Ellyn, Illinois. Defendant has pleaded not guilty.

III.     Trial Length

         The parties anticipate that this case will take one week to try.

IV.      Factual Stipulations

         The government and the defense anticipate agreeing to stipulations and will

file them when finalized.

V.       Witness List

The government submits the following witness list for its case-in-chief.

Government witnesses who will be called:

         1.     Marisol Vega-Jones
         2.     Josefina Ortiz
         3.     Michelle Watkins
         4.     Kristen Eckert
         5.     Jeremy Bauer
         6.     Elizabeth Talley
         7.     Danielle Rodriguez
         8.     Theresa Ingstrup
         9.     Rick Ingstrup
         10.    Sheila Ruggio
         11.    Christopher Prokopiak
         12.    Tracy Marski
         13.    Shanna Saunders


                                             1
      Case: 1:20-cr-00369 Document #: 55 Filed: 05/21/21 Page 3 of 32 PageID #:321




Government witnesses who may be called:


        1.      Hillary Rapson
        2.      Joseph Moriarty
        3.      Thomas Hartzell
        4.      Craig Golucki
        5.      Kyle Young
        6.      Ryan Cusack
        7.      Dana Bloss
        8.      David Ortiz

VI.     Proposed Voir Dire

        In addition to the Court’s standard questions, the government requests that

the Court submit the following questions to the venire.

        A.      Government’s Proposed Voir Dire

        -    What cities have you lived in during the past five years?

        -    If you served in the military and your discharge was anything other than
             an honorable one, please advise.

        -    For the past ten years, please provide:
                o Name and place of employment (including any self-employment);
                o General nature of your employer’s (or your own) business; and
                o Title of your position, or a very brief general description of your work
                   activities and responsibilities.

        -    If you are married, please provide the same employment information as
             listed above for your spouse.

        -    If you have children, please provide their names and ages and the same
             employment information as listed above for each child and, if they are
             married, for their spouse.

        -    If you have any other adults in your household, please provide the same
             employment information as listed above for each such person.


                                             2
Case: 1:20-cr-00369 Document #: 55 Filed: 05/21/21 Page 4 of 32 PageID #:322




  -   This case involves the Glen Ellyn Police Department and the Federal
      Bureau of Investigation. Do you have any feelings regarding or experiences
      with these law enforcement entities or their officers or agents that might
      make it difficult for you to fairly and impartially evaluate the evidence and
      render a fair verdict in this case?

  -   Have you ever been employed in law enforcement, as a prosecutor, or as a
      criminal defense attorney?

  -   Do you have any close friends or family members who are employed in law
      enforcement, as a prosecutor, or as a criminal defense attorney?

  -   Have you ever been arrested, charged or convicted for any offense? If yes,
      please indicate: (a) the nature of the offense for which you were arrested,
      charged or convicted; (b) the disposition of the charge; and (c) whether you
      feel that you were treated fairly by the court and law enforcement.

  -    Has any member of your family ever been arrested, charged or convicted of
      a criminal offense other than a traffic offense? If yes, please indicate: (a) the
      individual’s relationship to you; (b) the nature of the offense; (c) the
      disposition of the charge; and (d) whether you feel that the member of your
      family was treated fairly by the court and law enforcement.

  -   Have you ever been questioned as part of a criminal investigation by any
      federal, state, or local law enforcement agency?

  -   Have you or a member of your family ever been the victim of a crime? If so,
      please indicate when and describe the kind of case or cases involved?

  -   Have you had any experience, either favorable or unfavorable, with any law
      enforcement agency that would prevent you from being a fair and impartial
      juror in this case?

  -   Do you hold any religious, moral, ethical, or other beliefs or principles that
      would make it difficult for you to judge the conduct of another person?

  -   At various times during the case, the Court will instruct you about the
      applicable law. It is your obligation to follow the Court's instructions about
      the law whether you agree with the law or not. If you were to find that you
      disagreed with the law as given to you by the Court, would you still be able
      to follow that law and reach a verdict by applying that law to the evidence?


                                        3
   Case: 1:20-cr-00369 Document #: 55 Filed: 05/21/21 Page 5 of 32 PageID #:323




       -    Is there anything that I have not asked about that you think might be
            important for us to know about your ability to serve as a juror in this case?

       -    If: (a) you test positive for COVID 19; (b) have symptoms of COVID-19; or
            (c) learn that you have been in close contact with someone who has or is
            presumed to have COVID-19, will you contact the Court?

VII.   Jury Instructions and Verdict Form

       A.      Proposed Jury Instructions

       The government requests that the Court give the following Seventh Circuit

Pattern Instructions:

               1.     1.01 Functions of Court and Jury,

               2.     1.02 The Charge,

               3.     1.03 Presumption of Innocence/Burden of Proof,

               4.     2.01 The Evidence,

               5.     2.02 Considering the Evidence,

               6.     2.03 Direct and Circumstantial Evidence,

               7.     2.04 Number of Witnesses,

               8.     2.05 Defendant’s Failure to Testify or Present Evidence,

               9.     3.01 Credibility of Witnesses,

               10.    3.02 Attorney Interviewing Witness,

               11.    3.03 Prior Inconsistent Statements,

               12.    3.06 Impeachment by Prior Conviction,

               13.    3.12 Identification Testimony

               14.    3.13 Opinion Testimony,

               15.    3.14 Recorded Conversations/Transcripts,

                                            4
    Case: 1:20-cr-00369 Document #: 55 Filed: 05/21/21 Page 6 of 32 PageID #:324




              16.   3.16 Summaries Received in Evidence

              17.   3.18 Juror Note-Taking,

              18.   4.08 Punishment,

              19.   18 U.S.C. § 2113(a) Bank Robbery—Elements,

              20.   18 U.S.C. §2113(a) Definition of “Intimidation,”

              21.   7.01 Jury Deliberations,

              22.   7.02 Verdict Form,

              23.   7.03 Unanimity/Disagreement Among Jurors,


       The language of the proposed jury instructions is as follows:

       Members of the jury, I will now instruct you on the law that you must follow

in deciding this case. I will also give each of you a copy of these instructions to use in

the jury room. You must follow all of my instructions about the law, even if you

disagree with them. This includes the instructions I gave you before the trial, any

instructions I gave you during the trial, and the instructions I am giving you now.

       As jurors, you have two duties. Your first duty is to decide the facts from the

evidence that you saw and heard here in court. This is your job, not my job or anyone

else’s job.

       Your second duty is to take the law as I give it to you, apply it to the facts, and

decide if the government has proved the defendant guilty beyond a reasonable doubt.

       You must perform these duties fairly and impartially. Do not let sympathy,

prejudice, fear, or public opinion influence you. In addition, do not let any person’s

race, color, religion, national ancestry, or gender influence you.
                                            5
   Case: 1:20-cr-00369 Document #: 55 Filed: 05/21/21 Page 7 of 32 PageID #:325




      You must not take anything I said or did during the trial as indicating that I

have an opinion about the evidence or about what I think your verdict should be.




                                         6
   Case: 1:20-cr-00369 Document #: 55 Filed: 05/21/21 Page 8 of 32 PageID #:326




      The charges against the defendant are in a document called an indictment.

You will have a copy of the indictment during your deliberations.

      The indictment in this case charges the defendant with the crime of bank

robbery. Defendant has pleaded not guilty to the charges.

      The indictment is simply the formal way of telling the defendant what crimes

he is accused of committing. It is not evidence that the defendant is guilty. It does not

even raise a suspicion of guilt.




                                           7
   Case: 1:20-cr-00369 Document #: 55 Filed: 05/21/21 Page 9 of 32 PageID #:327




        The defendant is presumed innocent of the charges. This presumption

continues throughout the case, including during your deliberations. It is not overcome

unless, from all the evidence in the case, you are convinced beyond a reasonable doubt

that the defendant is guilty as charged.

        The government has the burden of proving the defendant’s guilt beyond a

reasonable doubt. This burden of proof stays with the government throughout the

case.

        The defendant is never required to prove his innocence. He is not required to

produce any evidence at all.




                                           8
   Case: 1:20-cr-00369 Document #: 55 Filed: 05/21/21 Page 10 of 32 PageID #:328




      You must make your decision based only on the evidence that you saw and

heard here in court. Do not consider anything you may have seen or heard outside of

court, including anything from the newspaper, television, radio, the Internet, or any

other source.

      The evidence includes only what the witnesses said when they were testifying

under oath, the exhibits that I allowed into evidence, and the stipulations that the

lawyers agreed to. A stipulation is an agreement that certain facts are true.

      Nothing else is evidence. The lawyers’ statements and arguments are not

evidence. If what a lawyer said is different from the evidence as you remember it, the

evidence is what counts. The lawyers’ questions and objections likewise are not

evidence.

      A lawyer has a duty to object if they think a question is improper. If I sustained

objections to questions the lawyers asked, you must not speculate on what the

answers might have been.

      If, during the trial, I struck testimony or exhibits from the record, or told you

to disregard something, you must not consider it.




                                          9
   Case: 1:20-cr-00369 Document #: 55 Filed: 05/21/21 Page 11 of 32 PageID #:329




      Give the evidence whatever weight you decide it deserves. Use your common

sense in weighing the evidence, and consider the evidence in light of your own

everyday experience.

      People sometimes look at one fact and conclude from it that another fact exists.

This is called an inference. You are allowed to make reasonable inferences, so long as

they are based on the evidence.




                                         10
   Case: 1:20-cr-00369 Document #: 55 Filed: 05/21/21 Page 12 of 32 PageID #:330




      You may have heard the terms “direct evidence” and “circumstantial evidence.”

Direct evidence is evidence that directly proves a fact. Circumstantial evidence is

evidence that indirectly proves a fact.

      You are to consider both direct and circumstantial evidence. The law does not

say that one is better than the other. It is up to you to decide how much weight to

give to any evidence, whether direct or circumstantial.




                                          11
   Case: 1:20-cr-00369 Document #: 55 Filed: 05/21/21 Page 13 of 32 PageID #:331




      Do not make any decisions simply by counting the number of witnesses who

testified about a certain point.

      What is important is how truthful and accurate the witnesses were and how

much weight you think their testimony deserves.




                                        12
   Case: 1:20-cr-00369 Document #: 55 Filed: 05/21/21 Page 14 of 32 PageID #:332




      [A defendant has an absolute right not to testify or present evidence. You may

not consider in any way the fact that the defendant did not testify or present evidence.

You should not even discuss it in your deliberations.]




                                          13
   Case: 1:20-cr-00369 Document #: 55 Filed: 05/21/21 Page 15 of 32 PageID #:333




      Part of your job as jurors is to decide how believable each witness was, and how

much weight to give each witness’ testimony [, including that of the defendant]. You

may accept all of what a witness says, or part of it, or none of it.

      Some factors you may consider include:

      -      the age of the witness;

      -      the intelligence of the witness;

      -      the witness’ ability and opportunity to see, hear, or know the things the

             witness testified about;

      -      the witness’ memory;

      -      the witness’ demeanor;

      -      whether the witness had any bias, prejudice, or other reason to lie or

             slant the testimony;

      -      the truthfulness and accuracy of the witness’ testimony in light of the

                           other evidence presented; and

      -      inconsistent or consistent statements or conduct by the witness.




                                           14
Case: 1:20-cr-00369 Document #: 55 Filed: 05/21/21 Page 16 of 32 PageID #:334




   It is proper for an attorney to interview any witness in preparation for trial.




                                      15
   Case: 1:20-cr-00369 Document #: 55 Filed: 05/21/21 Page 17 of 32 PageID #:335




      [You have heard evidence that before the trial [a] witness[es] made [a]

statement[s] that may be inconsistent with [his; their] testimony here in court. You

may consider an inconsistent statement made before the trial [only] to help you decide

how believable a witness’ testimony was here in court.]




                                         16
   Case: 1:20-cr-00369 Document #: 55 Filed: 05/21/21 Page 18 of 32 PageID #:336




      [You may consider evidence that the defendant was convicted of a crime only

in deciding the believability of his testimony. You may not consider it for any other

purpose. The other conviction is not evidence of whether the defendant is guilty of the

crime he is charged with in this case.]




                                          17
   Case: 1:20-cr-00369 Document #: 55 Filed: 05/21/21 Page 19 of 32 PageID #:337




      You have heard testimony of an identification of a person. Identification

testimony is an expression of the witness’ belief or impression. In evaluating this

testimony, you should consider the opportunity the witness had to observe the person

at the time of the offense and to make a reliable identification later. You should also

consider the circumstances under which the witness later made the identification.

      The government must prove beyond a reasonable doubt that the defendant is

the person who committed the crime that is charged.




                                          18
   Case: 1:20-cr-00369 Document #: 55 Filed: 05/21/21 Page 20 of 32 PageID #:338




      You have heard witnesses, namely, (1) FBI Special Agent Jeremy Bauer, who

gave opinions and testimony about cellular phone location data; and (2) FBI forensic

examiner Elizabeth Talley, who gave opinions and testimony about DNA analysis.

You do not have to accept these witnesses’ opinions and testimony. You should judge

these witnesses’ opinions and testimony the same way you judge the testimony of any

other witness. In deciding how much weight to give to these opinions and testimony,

you should consider the witnesses’ qualifications, how they reached their conclusions,

and the factors I have described for determining the believability of testimony.




                                         19
  Case: 1:20-cr-00369 Document #: 55 Filed: 05/21/21 Page 21 of 32 PageID #:339




      [You have heard recorded conversations. This is proper evidence that you

should consider together with and in the same way you consider the other evidence.]




                                        20
  Case: 1:20-cr-00369 Document #: 55 Filed: 05/21/21 Page 22 of 32 PageID #:340




      Certain summaries and charts were admitted in evidence. You may use those

summaries and charts as evidence.

      It is up to you to decide how much weight to give to the summaries.




                                        21
   Case: 1:20-cr-00369 Document #: 55 Filed: 05/21/21 Page 23 of 32 PageID #:341




      If you have taken notes during the trial, you may use them during

deliberations to help you remember what happened during the trial. You should use

your notes only as aids to your memory. The notes are not evidence. All of you should

rely on your independent recollection of the evidence, and you should not be unduly

influenced by the notes of other jurors. Notes are not entitled to any more weight than

the memory or impressions of each juror.




                                           22
  Case: 1:20-cr-00369 Document #: 55 Filed: 05/21/21 Page 24 of 32 PageID #:342




      In deciding your verdict, you should not consider the possible punishment for

the defendant. If you decide that the government has proved the defendant guilty

beyond a reasonable doubt, then it will be my job to decide on the appropriate

punishment.




                                        23
   Case: 1:20-cr-00369 Document #: 55 Filed: 05/21/21 Page 25 of 32 PageID #:343




      The indictment charges the defendant with bank robbery. In order for you to

find the defendant guilty of the charges, the government must prove each of the

following elements beyond a reasonable doubt:

      1. The defendant took from the person or presence of another money belonging

to or in the care, custody, control, management or possession of Glen Ellyn Bank and

Trust; and

      2. At the time the defendant took the money, the deposits of the bank were

insured by the Federal Deposit Insurance Corporation; and

      3. The defendant acted to take such money by force and violence, or by

intimidation.

      If you find from your consideration of all the evidence that the government has

proved each of these elements beyond a reasonable doubt as to the charge you are

considering, then you should find the defendant guilty of that charge.

      If, on the other hand, you find from your consideration of all the evidence that

the government has failed to prove any of these elements beyond a reasonable doubt

as to the charge you are considering, then you should find the defendant not guilty of

that charge.




                                         24
   Case: 1:20-cr-00369 Document #: 55 Filed: 05/21/21 Page 26 of 32 PageID #:344




   “Intimidation” means to say or do something that would make a reasonable person

feel threatened under the circumstances. The government is not required to prove

that the target of the intimidation actually felt threatened.




                                          25
   Case: 1:20-cr-00369 Document #: 55 Filed: 05/21/21 Page 27 of 32 PageID #:345




      Once you are all in the jury room, the first thing you should do is choose a

foreperson. The foreperson should see to it that your discussions are carried on in an

organized way and that everyone has a fair chance to be heard. You may discuss the

case only when all jurors are present.

      Once you start deliberating, do not communicate about the case or your

deliberations with anyone except other members of your jury. You may not

communicate with others about the case or your deliberations by any means. This

includes oral or written communication, as well as any electronic method of

communication, such as telephone, cell phone, smart phone, iPhone, Blackberry,

computer, text messaging, instant messaging, the Internet, chat rooms, blogs,

websites, or services like Facebook, MySpace, LinkedIn, YouTube, Twitter, or any

other method of communication.

      If you need to communicate with me while you are deliberating, send a note

through the court security officer. The note should be signed by the foreperson, or by

one or more members of the jury, and it should state the date and time. To have a

complete record of this trial, it is important that you do not communicate with me

except by a written note. I may have to talk to the lawyers about your message, so it

may take me some time to get back to you. You may continue your deliberations while

you wait for my answer. Please be advised that transcripts of trial testimony are not

available to you. You must rely on your collective memory of the testimony.




                                         26
  Case: 1:20-cr-00369 Document #: 55 Filed: 05/21/21 Page 28 of 32 PageID #:346




      If you send me a message, do not include the breakdown of any votes you may

have conducted. In other words, do not tell me that you are split 6–6, or 8–4, or

whatever your vote happens to be.




                                       27
   Case: 1:20-cr-00369 Document #: 55 Filed: 05/21/21 Page 29 of 32 PageID #:347




      A verdict form has been prepared for you. You will take this form with you to

the jury room.

      [Read the verdict form.]

      When you have reached unanimous agreement, your foreperson will fill in,

date, and sign the verdict form. Each of you will sign it.

      Advise the court security officer once you have reached a verdict. When you

come back to the courtroom, I will read the verdict aloud.




                                          28
   Case: 1:20-cr-00369 Document #: 55 Filed: 05/21/21 Page 30 of 32 PageID #:348




      The verdict must represent the considered judgment of each juror. Your

verdict, whether it is guilty or not guilty, must be unanimous.

      You should make every reasonable effort to reach a verdict. In doing so, you

should consult with each other, express your own views, and listen to your fellow

jurors’ opinions. Discuss your differences with an open mind. Do not hesitate to re-

examine your own view and change your opinion if you come to believe it is wrong.

But you should not surrender your honest beliefs about the weight or effect of

evidence just because of the opinions of your fellow jurors or just so that there can be

a unanimous verdict.

      The twelve of you should give fair and equal consideration to all the evidence.

You should deliberate with the goal of reaching an agreement that is consistent with

the individual judgment of each juror.

      You are impartial judges of the facts. Your sole interest is to determine

whether the government has proved its case beyond a reasonable doubt.



      B.     Proposed Verdict Form

      The government proposes the following verdict form:




                                          29
   Case: 1:20-cr-00369 Document #: 55 Filed: 05/21/21 Page 31 of 32 PageID #:349




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

 UNITED STATES OF AMERICA
                                              No. 20 CR 369
         v.
                                              Honorable Martha M. Pacold
 MARTIN A. CROSSLEY

                                 VERDICT FORM

      We, the jury, find the defendant, MARTIN A. CROSSLEY, on the charge

alleged in the indictment as follows:

                                  Not Guilty G        Guilty G



____________________________________         ____________________________________
FOREPERSON

____________________________________         ____________________________________


____________________________________         ____________________________________


____________________________________         ____________________________________


____________________________________         ____________________________________


____________________________________         ____________________________________



DATED: __________________




                                        30
  Case: 1:20-cr-00369 Document #: 55 Filed: 05/21/21 Page 32 of 32 PageID #:350




                                     Respectfully submitted,
                                     JOHN R. LAUSCH, JR.
                                     United States Attorney

                                 By: s/
                                     MICHAEL J. KELLY
                                     TIMOTHY STORINO
                                     Assistant United States Attorneys
                                     219 South Dearborn Street
                                     Chicago, Illinois 60604
Dated: May 21, 2021




                                       31
